     Case 1:20-cv-01708-DAD-BAM Document 17 Filed 08/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JACK FRANK FERNANDEZ,                             No. 1:20-cv-01708-DAD-BAM (SS)
12                      Plaintiff,

13          v.                                         ORDER GIVING EFFECT TO PARTIES’
                                                       STIPULATION AND REMANDING CASE
14   COMMISSIONER OF SOCIAL                            PURSUANT TO SENTENCE FOUR OF
     SECURITY,                                         42 U.S.C. § 405(g)
15
                        Defendant.                     (Doc. No. 16)
16

17          On August 6, 2021, the parties filed a stipulation agreeing to remand this case for further

18   administrative action pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. No. 16.) The parties

19   agree that on remand, the Appeals Council will remand the case to an administrative law judge

20   for a new decision. (Id. at 1–2.)

21          Good cause appearing, and pursuant to the parties’ stipulation, this case is hereby

22   remanded to the Commissioner of Social Security for further proceedings consistent with the

23   terms of the parties’ stipulation. The Clerk of the Court is directed to enter final judgment in

24   favor of plaintiff, and against defendant, reversing the final decision of the Commissioner.

25   IT IS SO ORDERED.
26
        Dated:     August 10, 2021
27                                                        UNITED STATES DISTRICT JUDGE

28
                                                      1
